PER CURIAM.
HUGHES, J., would deny the writ.
Granted. The clear wording of La.Code Civ. P. art. 592(A)(1) requires that a motion to certify the action as a class action must be filed “within ninety days after service on all adverse parties of the initial *248pleading.... It is undisputed plaintiffs failed to file their motion to certify within this time. Further, plaintiffs have failed to demonstrate the pending exceptions prevented them from filing their motion to certify timely or requesting an extension of time to file. Complexity of litigation alone does not constitute good cause. Under these circumstances, the district court erred in finding plaintiffs demonstrated good cause for their failure to request certification timely.
Accordingly, the judgment of the district court is reversed, and relator’s motion to dismiss the demand for class certification is granted.